DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 01 November 2019 has been entered in full.  Claims 3, 10, and 16 are amended.  Claims 1, 2, 11, 13-15, and 17 are cancelled.  Claims 18-20 are added.
Claims 3-10, 12, 16, and 18-20 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 February 2021 and 01 November 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the specification discloses peptide sequences at page 25, lines 22 and 23 that are not accompanied by the required reference to the relevant sequence identifiers.  This 

Drawings
1.	The replacement drawings were received on 01 November 2019.  These drawings are acceptable.
2.	The drawings are objected to because graph labels, lines, and/or text are illegible in many Figures, making it difficult for the Examiner to interpret the data presented therein (see Figures 1B, 12A-12B, 20A-20D, 21, and 22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
2.	The disclosure is objected to because of the following informalities:
2a.	The amendment to the specification of 01 November 2019 amends the Brief Description of the Drawings to refer to a Figure 20(e).  However, there is no Figure 20(e).  Please note that this issue could be overcome, for example, by amending the specification to refer to Figure 20(d).  
2b.	The specification refers to different colors (green, red, and blue) when discussing Figure 13 (see pages 7 and 34).  However, no color drawings have been submitted. It cannot be determined from the black and white drawings what elements the specification is referring to. It is suggested that Applicant amend the specification or submit color drawings.
Appropriate correction is required.

Claim Objections
3.	Claims 7, 8, 16, and 20 are objected to because of the following informalities:  
3a.	Claim 7 uses the acronyms “TLR”, “TNF-α”, “IL-6”, “IFN-β”, “NO”, “ROS”, “NF-κB”, “MAPK”, and “NLRP3” without first defining what they represent.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
 
3b.	In claim 20, line 1, it is suggested that the term “neurodegenerative” is amended to recite “degenerative neurological” for consistency with claim 16 and the instant specification.
3c.	In claim 20, line 5, after the phrase “sclerosis,”, the word “and” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a TLR pathway-mediated disease comprising administering a fusion protein in which a peptide consisting of the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 is linked to the C-terminus of a cell-penetrating peptide, wherein the TLR pathway-mediated disease is an autoimmune disease, an inflammatory disease, or a degenerative neurological disease, does not reasonably provide enablement for a method for preventing a TLR pathway-mediated disease .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Claim 16 is directed to a method for preventing or treating a TLR pathway-mediated disease, comprising: administering to an individual in need thereof, a fusion peptide in which a peptide consisting of the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 is linked to the C-terminus of a cell-penetrating peptide, wherein the TLR pathway-mediated disease is an autoimmune disease, an inflammatory disease, or a degenerative neurological disease.
	The specification of the instant application teaches the generation of peptides that specifically bind to the TIR domain of TLR4 (page 21, Example 1).  The specification discloses that decoy peptide 1 (“TIP1”) consists of the amino acid sequence of SEQ ID NO: 1 (page 21; page 32, Table 3) and decoy peptide 1-2 consists of the amino acid sequence of SEQ ID NO: 2 (page 32, Table 3).  The specification indicates that both TIP1 and TIP1-2 decrease NF-κB activity and inhibit secretion of NO (page 33, lines 1-16; Figure 12A-12B).  The specification teaches that the S-H-C-R sequence (SEQ ID NO: 2) is important for producing the inhibitory effect (page 33, lines 15-16).  It is noted the specification discloses that TIP1 (i) inhibits MyD88-dependent and MyD88-independent signaling pathways; (ii) inhibits secretion/generation of TNFα, IL-6, IFNβ, and ROS; and inhibits MAPK and NLRP3 inflammasome activity (page 27, lines 14-29; page 28, lines 10-27; page 29, lines 1-11; page 30, lines 1-15; pages 31-32; page 35, lines 3-7; Figures 4, 5, 6A-6D, 14A-14C).  The specification teaches that TIP1 inhibits TLR4 
Regarding the instant claims, the specification teaches that the term “pathway-mediated disease” refers to any pathological condition in which activation of one or more TLRs and TLR-mediated signaling pathways are contributing factors (page 17, lines 15-17).  The specification teaches that the condition may be characterized by being preferably at least one selected from the group consisting of autoimmune diseases, inflammatory diseases, and degenerative diseases (page 17, lines 17-20 through page 18).  However, there are no methods or working examples in the instant specification or the prior art that indicate prevention of all possible TLR pathway mediated diseases (particularly, by administration of a fusion peptide consisting of the amino acid sequence of SEQ ID NO: 1 or 2 linked the C-terminus of a cell-penetrating peptide).  It is noted that the term “preventing” is interpreted by the Examiner as meaning that an activity will not occur, i.e. an autoimmune disease, inflammatory disease, or degenerative neurological disease will not occur. Undue experimentation would be required of the skilled artisan to determine the quantity of the claimed TLR4 fusion protein to be administered and the duration of treatment to prevent all possible TLR pathway mediated diseases. The limited teachings of the specification are not adequate guidance, but are merely an invitation for the artisan to use the current invention as a starting point for further experimentation. The claimed method may not necessarily prevent all possible TLR pathway mediated diseases. For instance, many diseases encompassed by the claims (i.e., Alzheimer's disease, Parkinson's disease, Huntington's disease, Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). 
Due to the large quantity of experimentation necessary to prevent all possible TLR pathway mediated diseases; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; and the unpredictability of preventing all possible TLR pathway mediated diseases, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.



Conclusion
	Claims 16 and 18-20 are rejected.  Claims 7 and 8 are objected. Claims 3-6, 9, 10 and 12 are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:


Choi et al. (U.S. Patent 10,435,443) and Park et al. (Biomaterials 126: 49-60, 2017) teach TLR4 peptide antagonists



	References that disclose the role TLR4 plays in numerous autoimmune, inflammatory, and neurodegenerative diseases:

	Achek et al.  Arch Pharm Res 39: 1032-1049, 2016

	El-Zayat et al.  Bull Natl Res Centre 43: 198, 2019

	Liu et al.  Clinic Rev Allerg Immunol 47: 136-147, 2014

	Molteni et al. Mediators Inflamm 2016: 6978936, 2016

	Olejnik et al. PLoS Pathog 14(12): e1007390, 2018



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
08 September 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647